Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed for want of jurisdiction in the Circuit Court of Appeals because of the absence of a final judgment in the District Court. Collins v. Miller, 252 U. S. 364, 370-371; Nyanza Co. v. Jahncke Dry Dock, 264 U. S. 439. The cause is remanded to the District Court for a determination of the issues presented by the remaining counts, which the District Court by its order of June 27, 1940, as of October 23, 1939, reserved for disposition.